DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed February 8, 2021 have been entered.  Claims 1-20 remain pending in the application.
Applicant argues on pages 9-10 of Applicant’s remarks that the previously cited art of Tyree (U.S. Patent No. 8,857,799) does not disclose the newly amended subject matter recited in independent claims 1, 14 and 17.  Applicant additionally argues on pages 10-12 regarding the combination of references in the rejections under 35 U.S.C. 103, as Tyree does not disclose the newly amended subject matter recited in independent claims 1, 14 and 17.  However, a new rejection has been made under 35 U.S.C. 102(a)(1) with the cited art of Eigenmann et al. (U.S. Publication No. 2015/0359349) as discussed in the rejection below. 

Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, line 8, “corresponding said upper section” should read “corresponding to said upper section.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Regarding claim 1, it is unclear if the separation introduced in lines 20-21 is the same as the separation introduced in lines 18-19.  For examination purposes, it is assumed that the separation of lines 20-21 was intended to refer to the same separation of lines 18-19.  Claims 2-13 are additionally rejected by virtue of their dependence on claim 1.
Claim 17 recites the limitation "said upper section" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 18-20 are additionally rejected by virtue of their dependence on claim 17.
Regarding claims 8, 16 and 19, it is unclear if the upper and lower sections of claims 8, 16 and 19 are the same as the upper and lower sections introduced in the independent claims 1, 14 and 17, from which 8, 16 and 19 depend, respectively.  For examination purposes, it is assumed that the upper and lower sections of claims 8, 16 and 19 are intended to refer to the same upper and lower sections of claims 1, 14 and 17, respectively.  Claims 9-11 are additionally rejected by virtue of their dependence on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eigenmann et al. (U.S. Publication No. 2015/0359349) hereinafter referred to as Eigenmann.
Regarding claim 1, Eigenmann discloses a pocketed coil spring assembly 12 (Figure 3A), comprising:  a plurality of pocketed coil springs 28 arranged in a row 26, each one of the plurality of pocketed coil springs 28 including a coil spring 36 surrounded by a flexible enclosure 34 (Figure 3A, paragraph 0036 and 0041), and each one of the plurality of pocketed coil springs 13 including a lower end and an upper end (see annotated Figure 3, below), wherein the flexible enclosure 34 extends across an upper convolution 38 and a lower convolution 62 of each of the plurality of pocketed coil springs 28 and defines upper and lower surfaces 60 and 62, respectively (Figure 3A), and a seam 52 positioned between each one of the plurality of pocketed coil springs 26 and an adjacent one of the plurality of pocketed coil springs 28 in the row (Figure 3A, paragraph 0037), each seam 52 having a top portion and a bottom portion (where the top portion of the seam 52 is situated closer to upper surface 60, and the bottom portion is situated closer to lower surface 62), and each seam defining a separation 64 at the top portion, the bottom portion, or both the top portion and the bottom portion of the respective seam (where there is a separation at the top of seam in Figure 3A, and in both the top and bottom portions in Figure 6, see paragraph 0041) to allow the upper end such that a separation 64 is disposed on each side of each pocketed coil spring 36 and 34 of said plurality of coil springs 26 (Figures 3A and 6, where the separation is located between each adjacent spring 36 or 36b), the lower end, or both the upper end and the lower end of each one of the plurality of pocketed coil springs to move independently of the upper end, the lower end, or both the upper end and the lower end of the adjacent one of the plurality of pocketed coil springs 28 (Figure 3b which 

    PNG
    media_image1.png
    518
    747
    media_image1.png
    Greyscale

Regarding claim 2, Eigenmann discloses wherein the separation 64 is at the top portion of the seam 52 or the bottom portion of the seam (Figure 3A, paragraph 0041).
Regarding claim 3, Eigenmann discloses wherein the separation 64 is at the top portion of the seam 52 (Figure 3A, paragraph 0041).
Regarding claim 8, Eigenmann discloses wherein each coil spring 36 includes an upper section (see annotated Figure 3A, above) comprised of one or more upper helical convolutions and a lower section (see annotated Figure 3A, above) comprised of one or more lower helical convolutions; and wherein the one or more lower helical convolutions has a first spring constant and the one or more upper helical convolutions has a second spring constant different than the first spring constant (where increasing the number of coils in a spring results in a lower spring constant, allowing for less force to be required to compress the spring, where the upper section has more coils than the lower section, resulting a lower spring constant and a softer feel, additionally see paragraphs 0006, 0013, and 0041, see annotated Figure 3A, below).
Regarding claim 9, Eigenmann further discloses wherein the second spring constant is less than the first spring constant (where increasing the number of coils in a spring results in a lower spring constant, allowing for less force to be required to compress the spring, where the upper section has more coils than the lower section, resulting a lower spring constant and a softer feel, additionally see paragraphs 0006, 0013, and 0041, see annotated Figure 3A, below).
Regarding claim 10, Eigenmann further discloses wherein the one or more lower helical convolutions define a first pitch between each of the one or more lower helical convolutions, and wherein the one or more upper helical convolutions define a second pitch between each of the one or more upper helical convolutions, the second pitch being less than the first pitch (where the convolutions of the upper section are positioned closer together, resulting in a pitch less than the lower section, paragraph 0008 and see annotated Figure 3A, below).
Regarding claim 11, Eigenmann discloses wherein the separation 64 is positioned adjacent to the upper section of each coil spring 36 (see annotated Figure 3A, above).
Regarding claim 14, Eigenmann discloses a support cushion 10, comprising:  a plurality of rows of pocketed coil springs 26 arranged to form a matrix of the pocketed coil springs (Figure 1), each one of the plurality of pocketed coil springs 28 including a coil spring 36 surrounded by a flexible enclosure 34 (Figure 3A, paragraph 0036 and 0041), and each one of the plurality of pocketed coil springs 28 including a lower end and an upper end and an upper section and a lower section, (see annotated Figure 3A, above), the upper section having a first pitch and a first spring constant and the lower section having a second pitch differing from said first pitch (where the convolutions of the upper section are positioned closer together, resulting in a pitch less than the lower section, paragraph 0008) and a second spring constant so that said upper section has a softer feel and said lower section has a firmer feel (where increasing the number of coils in a spring results in a lower spring constant, allowing for less force to be 
Regarding claim 15, Eigenmann discloses the subject matter as discussed above with regard to claim 14.  Eigenmann further discloses an adhesive positioned between each of the rows 26 of pocketed coils springs 28 (Figure 1 and paragraph 0034, where the strings of pocketed coil strings may be connected to each other using glue or other convention methods), the adhesive connecting the flexible enclosure 34 of the pocketed coil springs 28 in one of the plurality of rows 26 of pocketed coil springs 28 to the flexible enclosure 34 of an adjacent one of the plurality rows 26 of pocketed coil springs 28 (Figure 1 and paragraph 0034, where the strings of pocketed coil strings may be connected to each other using glue or other convention methods).
Regarding claim 19, Eigenmann discloses wherein each coil spring 36 includes an upper section (see annotated Figure 3A, above) comprised of one or more upper helical convolutions and a lower section (see annotated Figure 3A, above) comprised of one or more lower helical convolutions; and wherein the one or more lower helical convolutions has a first spring constant and the one or more upper helical convolutions has a second spring constant different than the first spring constant (where increasing the number of coils in a spring results in a lower spring constant, allowing for less force to be required to compress the spring, where the upper section has more coils than the lower section, resulting a lower spring constant and a softer feel, additionally see paragraphs 0006, 0013, and 0041, see annotated Figure 3A, below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann in view of Mossbeck et al. (U.S. Publication No. 2014/0373282), hereinafter referred to as Mossbeck.
Regarding claim 4, Eigenmann discloses the subject matter as discussed above with regard to claims 1-3.  Eigenmann does not disclose wherein each seam comprises:  a first weld extending from adjacent the lower end of each one of the plurality of pocketed coil springs to a node; a second weld extending from the node to adjacent the upper end of one of the plurality of pocketed coil springs; and a third weld extending from the node to adjacent the upper end of the adjacent one of the plurality of pocketed coil springs.
Mossbeck teaches wherein each seam 50 comprises:  a first weld 66 extending from adjacent the lower end of each one of the plurality of pocketed coil springs to a node 72; a second weld 74 extending from the node 72 to adjacent the upper end of one of the plurality of pocketed coil springs 34 and 36; and a third weld 74 extending from the node to adjacent the upper end of the adjacent one of the plurality of pocketed coil springs 34 and 36 (see annotated Figure 2, below).

    PNG
    media_image2.png
    704
    766
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigenmann so each seam comprises:  a first weld extending from adjacent the lower end of each one of the plurality of pocketed coil springs to a node; a second weld extending from the node to adjacent the upper end of one of the plurality of pocketed coil springs; and a third weld extending from the node to adjacent the upper end of the adjacent one of the plurality of pocketed coil springs as taught by Mossbeck, because the seam of Mossbeck allow for a softer feel of a spring assembly (paragraph 0061) and allows, when a load is placed upon the pocketed spring assembly, for the central convolutions of the spring to move laterally within which the spring is contained and return to their original position upon removal of the load (paragraph 0014).
Regarding claim 5, Eigenmann as modified with Mossbeck discloses the subject matter as discussed above with regard to claims 1-4.  Eigenmann, as modified, further discloses wherein the separation is defined by the second weld and the third weld 74 such that the seam has a Y-shaped configuration (see Mossbeck, annotated Figure 2, above).
Regarding claim 17, Eigenmann discloses a mattress 10, comprising:  a plurality of rows of pocketed coil springs 26 arranged to form a matrix of the pocketed coil springs (Figure 1), 
Eigenmann does not disclose an upper body supporting layer positioned atop the spring core; and a lower foundation layer positioned below the spring core.
Mossbeck teaches an upper body supporting layer 17 positioned atop the spring core 120; and a lower foundation layer 80 positioned below the spring core 120 (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigenmann with an upper body supporting layer positioned atop the spring core; and a lower foundation layer positioned below the spring core as taught by Mossbeck, because the body supporting layer and foundation layer of Mossbeck provide additional comfort and support to the mattress.
Regarding claim 18, Eigenmann as modified with Mossbeck discloses the subject matter as discussed above with regard to claim 17.  Eigenmann, as modified, does not disclose wherein each seam comprises: a first weld extending from adjacent the lower end of each one of the plurality of pocketed coil springs to a node; a second weld extending from the node to adjacent the upper end of one of the plurality of pocketed coil springs; and a third weld extending from the node to adjacent the upper end of the adjacent one of the plurality of pocketed coil springs.
Mossbeck teaches wherein each seam 50 comprises:  a first weld 66 extending from adjacent the lower end of each one of the plurality of pocketed coil springs to a node 72; a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigenmann so each seam comprises:  a first weld extending from adjacent the lower end of each one of the plurality of pocketed coil springs to a node; a second weld extending from the node to adjacent the upper end of one of the plurality of pocketed coil springs; and a third weld extending from the node to adjacent the upper end of the adjacent one of the plurality of pocketed coil springs as taught by Mossbeck, because the seam of Mossbeck allow for a softer feel of a spring assembly (paragraph 0061) and allows, when a load is placed upon the pocketed spring assembly, for the central convolutions of the spring to move laterally within which the spring is contained and return to their original position upon removal of the load (paragraph 0014).
Regarding claim 20, Eigenmann as modified with Mossbeck discloses the subject matter as discussed above with regard to claim 17.  Eigenmann, as modified, does not disclose a cover for surrounding the spring core, the upper body supporting layer, and the lower foundation layer.
Mossbeck teaches a cover 24 for surrounding the spring core 120, the upper body supporting layer 14, and the lower foundation layer 18 (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Eigenmann, as modified, with a cover for surrounding the spring core, the upper body supporting layer, and the lower foundation layer as .
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann (U.S. Patent No. 8,857,799) in view of Edling (U.S. Patent No. 7,748,065).
Regarding claim 6, Eigenmann discloses the subject matter as discussed above with regard to claim 1.  Eigenmann does not disclose wherein each seam comprises:  a first weld extending from adjacent the lower end to adjacent the upper end of each one of the plurality of pocketed coil springs; and a second weld extending from adjacent the lower end to adjacent the upper end of the adjacent one of the plurality of pocketed coil springs; and wherein the separation is defined by each seam between the first weld and the second weld.
Edling teaches wherein each seam comprises:  a first weld 4 extending from adjacent the lower end to adjacent the upper end of each one of the plurality of pocketed coil springs 1; a second weld 4 extending from adjacent the lower end to adjacent the upper end of the adjacent one of the plurality of pocketed coil springs 1, and wherein the separation is defined by each seam 3 between the first weld and the second weld (see annotated Figure 1, below).

    PNG
    media_image3.png
    438
    765
    media_image3.png
    Greyscale


Regarding claim 12, Eigenmann discloses the subject matter as discussed above with regard to claim 1.  Eigenmann does not explicitly disclose wherein the flexible enclosure is comprised of a non-woven fabric. 
Edling teaches wherein the flexible enclosure 2 is comprised of a non-woven fabric (Col. 4, lines 38-50 which describe plastic materials for the casing 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigenmann wherein the flexible enclosure is comprised of a non-woven fabric as taught by Edling, because doing so would merely amount to a simple substitution of one known element (the flexible casing of Eigenmann) for another (the non-woven fabric of Edling) that would achieve expected results (the non-woven fabric of Edling being capable of forming pocketed coil springs with separations between adjacent springs, see Edling annotated Figure 3, above)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann in view of Edling and further in view of Richmond et al. (U.S. Patent No. 8,978,183), hereinafter referred to as Richmond.

Edling teaches wherein each seam 4 comprises a first weld 4 extending from adjacent the lower end to adjacent the upper end of each one of the plurality of pocketed coil springs 1, a second weld 4 extending from adjacent the lower end to adjacent the upper end of the adjacent one of the plurality of pocketed coil springs 1 (see annotated figure 1 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigenmann so each seam comprises:  a first weld extending from adjacent the lower end to adjacent the upper end of each one of the plurality of pocketed coil springs; and a second weld extending from adjacent the lower end to adjacent the upper end of the adjacent one of the plurality of pocketed coil springs; and wherein the separation is defined by each seam between the first weld and the second weld as taught by Edling, because doing so would merely amount to a routine selection of a known type of connection method to secure coils in a pocketed enclosure that are arranged in connected rows (Figures 1 and 2).
Richmond teaches a weld 90 positioned between one of the plurality of pocketed coil springs 34 and the adjacent on of the plurality of coil pocketed coil springs 34, the third weld 90 extending to a height less than that of the one of the plurality of pocketed coil springs 34 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigenmann, as modified, with a third weld positioned between the first weld and the second weld, the third weld extending to a height less than that of the first weld and the second weld; and wherein the separation is defined by the seam between the first weld and the second weld and above the third weld, combined with the disclosure of the first and second welds adjacent to the pocketed coil springs as taught by Richmond, because providing a weld below the seam helps to further secure the separation seam by ensuring a connection of the flexible covering below the seam and the pocketed coil springs.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann in view of Richmond.
Regarding claim 13, Eigenmann discloses the subject matter as discussed above with regard to claim 1.  Eigenmann does not disclose wherein the seam includes one or more ultrasonic welds.
Richmond teaches wherein the seam 96 includes one or more ultrasonic welds (Col. 1, lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigenmann so the seam includes one or more ultrasonic welds as taught by Richmond, because doing so would merely amount to a routine selection of a known means of attaching flexible casings of non-woven material to form pockets around coils (where Eigenmann discloses the seams 52 may be welded, paragraph 0037, and discloses the known use of ultrasonic welds, paragraph 0004).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann in view of Tyree (U.S. Patent No. 8,857,799).
Regarding claim 16, Eigenmann discloses the subject matter of claims 14 and 15. Eigenmann further discloses wherein each coil spring 36 includes an upper section including one or more upper helical convolutions and a lower section including one or more lower helical convolutions (see annotated Figure 3A, above). Eigenmann does not explicitly disclose wherein the adhesive is positioned adjacent to the lower section of each coil spring.
Tyree teaches each coil spring includes an upper section including one or more upper helical convolutions and a lower section including one or more lower helical convolutions where the helical convolutions of the spring 12 extend throughout the entire length of the spring); and wherein the adhesive 16 is positioned adjacent to the lower section of each coil spring (see figure 2 where the adhesive 16 extends through the length of the lower end of the spring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigenmann so the adhesive is positioned adjacent to the lower section of each coil spring as taught by Tyree, because positioning the adhesive towards the bottom of the spring allows the springs to maintain some independent movement while the lower half remains structurally connected (Col. 2, lines 7-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673